DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/709,000, filed on 10 December, 2019, in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-9 and 15-20 in the reply filed on 19 January, 2021 is acknowledged.
Claims 1-6 and 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January, 2021.
Drawings
The drawings submitted on 10 December, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 15 January, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.

Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 19 objected to because of the following informalities:  Claim 19 recites ‘a encapsulation structure’ and Examiner suggests ‘an encapsulation structure’ because an is generally used for as an article for a noun beginning with a vowel.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 10,360,825 (Wu).

    PNG
    media_image1.png
    673
    840
    media_image1.png
    Greyscale
Regarding claim 7 Wu discloses a flexible substrate, comprising: a first flexible substrate layer, 120 [6:27], a first inorganic layer, 112 [4:50], and a second flexible substrate layer, 110 [4:49], that are sequentially stacked, as shown, an orthographic projection of the second flexible substrate layer, 110, on the first flexible substrate layer, 120, being located within the first flexible substrate layer, as shown.
Regarding claim 8 which depends upon claim 7, Wu teaches a second inorganic layer, 114 [4:63], located on a side of the second flexible substrate layer distal from the first inorganic layer, as shown.
Regarding claim 15 Wu discloses a flexible display substrate, comprising: the flexible substrate as defined in claim 7, (see above) and a display structure layer, EL 104, located on the flexible substrate, as shown; wherein the flexible substrate comprises a first flexible substrate layer, 120, a first inorganic layer, 112, and a second flexible substrate layer, 110, that are sequentially stacked, as shown, an orthographic projection of the second flexible substrate layer on the first flexible substrate layer being 
Regarding claim 16 which depends upon claim 15 Wu teaches a second inorganic layer, 114, located between the second flexible substrate layer and the display structure layer.
Regarding claim 18 which depends upon claim 15, Wu teaches: a encapsulation structure layer, 1048 [8:45], located on a side of the display structure layer distal from the flexible substrate, as shown, the encapsulation structure layer cladding the display structure layer, as shown.
Regarding claim 20 Wu discloses a display device, comprising: the flexible display substrate as defined in claim 15.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and U.S. 2014/0170787 (Burrows).
Regarding claim 9 which depends upon claim 8 Wu teaches at [4:44-67] that the first, 112, and second oxide, 114, layers significantly reduce damage due to moisture or gas penetrating to the display structure.  See also discussion at column 5 and Table 1.
Wu does not teach a third flexible substrate layer located on a side of the second inorganic layer distal from the second flexible substrate layer, an orthographic projection of the third flexible substrate layer on the first flexible substrate layer being located within the orthographic projection of the second flexible substrate layer on the first 

    PNG
    media_image2.png
    836
    647
    media_image2.png
    Greyscale
Burrows is directed to flexible organic devices.  Burrows discloses at [0055], an OLED device includes barrier layers which may be deposited over, under or next to a substrate, an electrode, or over any other parts of a device including an edge.  Further the barrier layer may comprise a single layer or multiple layers.  At Figure 3B, Burrows teaches an encapsulation barrier system 320a, comprising a 5 layer stack of inorganic layers, 312a-312e, and four polymer layers 314a-314d.
Burrows teaches a flexible substrate, 310 [0066], comprising: a first flexible substrate layer, 314a [0068], a first inorganic layer, 312b [0068], and a second flexible substrate layer, 314b [0068], that are sequentially stacked, as shown, an orthographic projection of the second flexible substrate layer, 314b, on the first flexible substrate layer, 314a, being located within the first flexible substrate layer, as shown, a second inorganic layer, 312c [0068], located on a side of the second flexible substrate layer, 314b, distal from the first inorganic layer, 312b as shown, a third flexible substrate layer, 314c [0068], located on a side of the second inorganic layer, 312c, 
Burrows teaches this structure prevents water vapor to travel across a single polymer layer by permeating across just one inorganic layer.  Examine understands that Burrows teaches that multiple layers of organic and inorganic materials provide improved resistance of water vapor transmission to the OLED device.
Taken as a whole, the prior art is directed to flexible displays with barrier layers to prevent oxygen and moisture diffusion to the OLED device.  Burrows teaches that a barrier may include a laminate of multiple polymer and inorganic layers and further that this increases the protection to the OLED device relative to a single barrier.  An artisan would find it desirable to improve the reliability of the OLED device by increasing the resistance to oxygen and water diffusion from ambient surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 comprising a third flexible substrate layer located on a side of the second inorganic layer distal from the second flexible substrate layer, an orthographic projection of the third flexible substrate layer on the first flexible substrate layer being located within the orthographic projection of the second flexible substrate layer on the first flexible substrate layer; and a third inorganic layer located on a side of the third flexible substrate layer distal from the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 17 which depends upon claim 16, and referring to the discussion above, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 16 further comprising: a third flexible substrate layer located between the second inorganic layer and the display structure layer, an orthographic projection of the third flexible substrate layer on the first flexible substrate layer being located within the orthographic projection of the second flexible substrate layer on the first flexible substrate layer, and an orthographic projection of the display structure layer on the first flexible substrate layer being located within the orthographic projection of the third flexible substrate layer on the first flexible substrate layer; and a third inorganic layer located between the third flexible substrate layer and the display structure layer as taught by Burrows, to improve the resistance of the device to water and oxygen diffusion, as taught by Burrows and because duplication of parts has no patentable significance unless a new or unexpected result is produced, see MPEP 2144 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu Burrows and U.S. 2017/0077459 (Choi).
Regarding claim 19 which depends upon claim 15, Wu teaches: a second inorganic layer, 114, located between the second flexible substrate layer, 110, and a display structure layer, 104, and a(n) encapsulation structure layer, 1048, located on a side of the display structure layer distal from the flexible substrate, the encapsulation structure layer cladding the display structure layer, as shown.
Wu does not teach a third flexible substrate layer located between the second inorganic layer and the display structure layer, an orthographic projection of the third flexible substrate layer on the first flexible substrate layer being located within the orthographic projection of the second flexible substrate layer on the first flexible substrate layer, and an orthographic projection of the display structure layer on the first flexible substrate layer being located within the orthographic projection of the third flexible substrate layer on the first flexible substrate layer, and a third inorganic layer located between the third flexible substrate layer and the display structure layer; and a protective layer located on a side of the encapsulation structure layer distal from the display structure layer.

    PNG
    media_image3.png
    684
    382
    media_image3.png
    Greyscale
Burrows teaches a third flexible substrate layer located between the second inorganic layer and the display structure layer, an orthographic projection of the third flexible substrate layer on the first flexible substrate layer being located within the orthographic projection of the second flexible substrate layer on the first flexible substrate layer, and an orthographic projection of the display structure layer on the first flexible substrate layer being located within the orthographic projection of the third flexible substrate layer on the first flexible substrate layer, and a third inorganic layer 
Burrows does not teach a protective layer located on a side of the encapsulation structure layer distal from the display structure layer.
Choi is directed to packaging of OLEDs an teaches at Figure 5B and 5C using flexible substrates comprising a plurality of flexible substrates, 110 [0073], and 130 [0077], with inorganic layers 120 [0075], between respective flexible layers.  Choi teaches the protective layer 300 may be a TFE including an organic layer and an inorganic layer [0080].
Taken as a whole, the prior art is directed to reliability improvements for OLED displays using flexible substrates.  Choi teaches that a protection layer may have a structure of two layers, one organic and one inorganic.  An artisan would be familiar with TFE and recognize that like mitigating moisture and oxygen diffusion through the substrate, that it is desirable to mitigate moisture and oxygen diffusion through the other side of the OLED.  An artisan would recognize that TFEs are constructed, like substrate barriers, to mitigate oxygen and water diffusion that would damage the OLED device.  An artisan would find it desirable to prevent water and oxygen diffusion to the OLED device thus improving 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 comprising a third flexible substrate layer located between the second inorganic layer and the display structure layer, an orthographic projection of the third flexible substrate layer on the first flexible substrate layer being located within the orthographic projection of the second flexible substrate layer on the first flexible substrate layer, and an orthographic projection of the display structure layer on the first flexible substrate layer being located within the orthographic projection of the third flexible substrate layer on the first flexible substrate layer, and a third inorganic layer located between the third flexible substrate layer and the display structure layer, as taught by Burrows, to improve the resistance to water and oxygen diffusion, as taught by Burrows, and a protective layer located on a side of the encapsulation structure layer distal from the display structure layer, as taught by Choi, to improve resistance to water and oxygen diffusion from the light emitting side of the device and because and because duplication of parts has no patentable significance unless a new or unexpected result is produced, see MPEP 2144 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893